          Case 2:19-cv-04415-JS Document 30 Filed 06/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
ASPIRA, INC. OF PENNSYLVANIA,                     :
                                                  :
                            Plaintiff,            :      No. 2:19-CV-04415-JS
              v.                                  :
                                                  :
SCHOOL DISTRICT OF PHILADELPHIA                   :
                                                  :
                            Defendant.            :
                                                  :


                                          ORDER

       AND NOW, this 22nd day of June, 2020, upon consideration of the joint request

submitted by counsel for the parties in a letter dated June 17, 2020, it is hereby ORDERED

in light of the circumstances set forth in the parties’ joint request, all deadlines in the

Court’s April 3, 2020, Order (ECF No. 29) are extended by 90 days. No further extensions shall

be granted.

               An amended case management order shall be entered separately.



                                                /s/ Juan R. Sánchez
                                              JUAN R. SANCHEZ
                                              UNITED STATES DISTRICT CHIEF JUDGE
